Wilson, Judge:
This appeal for reappraisement relates to certain willow baskets exported from Holland and entered at the port of Los Angeles. The merchandise was appraised at the invoice unit value, less 25 per centum to cover certain nondutiable charges. The parties herein have agreed and stipulated that appraisement of the merchandise should have been based on the invoice unit value per set, less the actual nondutiable charges, viz, inland freight charges in the amount of $180 and charges for ocean freight, amounting to $534.
On the agreed facts, I find that the proper value of the involved merchandise for appraisement purposes is the invoice unit value of $5.35 per set, less the sums of $180 for inland freight charges and $534, representing charges for ocean freight.
Judgment will be entered accordingly.